Case: 1:18-cv-00631-MWM-SKB Doc #: 178 Filed: 12/09/19 Page: 1 of 1 PAGEID #: 1147

                                                                                              FILED
                                                                                        RICHARD W. NAGE L
                                                                                         CLER K OF COURT
                                                                                      20 190EC-9 PH 2: 1+8
                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF OHIO                        U.S. DIS TRICT COURT
                                                                                       SOUTH~RN    DIST OHIO
                                          WESTERN DIVISION                             WEST DIV CIN C l~mATI
   FRIEDA AARON., et al.,                                    CASE NO. 1: l 8-cv-631

                                   Plaintiffs,               (Judge Dlott)

   vs.                                                       (Magistrate Judge Stephanie K . Bowman)

   AETNA, et al. ,
                                                            SCHEDULING ORDER
                                   Defendants.



               This matter comes before this Court upon the Joint Motion for Scheduling Order (doc.

  176). For good cause shown, it is hereby ORDERED that:

               (1) Plaintiffs shall serve all newly added Defendants in this action by January 3, 2020.

               (2) All newly added Defendants shall file a notice of appearance by January 22, 2020 in

               lieu answering or otherwise responding to Plaintiffs' Amended Complaint.

               (3) All Defendants shall answer or otherwise respond to Plaintiffs' Amended Complaint

               by March 9, 2020.

               IT IS SO ORDERED.

                                                         ~4tft/, .f)'t/laut-mh--'
                                                        £tel)hanie K. Bowman
                                                         United States Magistrate Judge




  12924840v1
